UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-00035 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ There were 9,967,400,000 shares of common stock with a par value of $0.06 per share outstanding at March 31, 2008. (1) General Electric Company Part I - Financial Information Page Item 1. Financial Statements Condensed Statement of Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Summary of Operating Segments 6 Notes to Condensed, Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 31 Part II - Other Information Item 2. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 31 Item 6. Exhibits 32 Signatures 33 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements Condensed Statement of Earnings General Electric Company and consolidated affiliates Three months ended March 31 (Unaudited) Consolidated GE Financial Services (GECS) (In millions; per-share amounts in dollars) 2008 2007 2008 2007 2008 2007 Sales of goods $ 14,781 $ 13,237 $ 14,447 $ 13,270 $ 367 $ 32 Sales of services 9,541 8,278 9,739 8,418 - - Other income 575 511 658 574 - - GECS earnings from continuing operations - - 2,466 3,424 - - GECS revenues from services 17,376 17,174 - - 17,716 17,453 Total revenues 42,273 39,200 27,310 25,686 18,083 17,485 Cost of goods sold 11,908 10,589 11,623 10,630 317 25 Cost of services sold 6,085 5,257 6,283 5,398 - - Interest and other financial charges 6,530 5,578 602 533 6,179 5,245 Investment contracts, insurance losses and insurance annuity benefits 804 860 - - 848 930 Provision for losses on financing receivables 1,359 936 - - 1,359 936 Other costs and expenses 10,235 9,597 3,552 3,427 6,812 6,240 Minority interest in net earnings of consolidated affiliates 162 223 131 130 31 93 Total costs and expenses 37,083 33,040 22,191 20,118 15,546 13,469 Earnings from continuing operations before income taxes 5,190 6,160 5,119 5,568 2,537 4,016 Provision for income taxes (829 ) (1,232 ) (758 ) (640 ) (71 ) (592 ) Earnings from continuing operations 4,361 4,928 4,361 4,928 2,466 3,424 Loss from discontinued operations, net of taxes (57 ) (357 ) (57 ) (357 ) (71 ) (401 ) Net earnings $ 4,304 $ 4,571 $ 4,304 $ 4,571 $ 2,395 $ 3,023 Per-share amounts Per-share amounts - earnings from continuing operations Diluted earnings per share $ 0.44 $ 0.48 Basic earnings per share $ 0.44 $ 0.48 Per-share amounts - net earnings Diluted earnings per share $ 0.43 $ 0.44 Basic earnings per share $ 0.43 $ 0.44 Dividends declared per share $ 0.31 $ 0.28 See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (3) Condensed Statement of Financial Position General Electric Company and consolidated affiliates Consolidated GE Financial Services (GECS) (In millions; except share amounts) 3/31/08 12/31/07 3/31/08 12/31/07 3/31/08 12/31/07 Cash and equivalents $ 15,291 $ 15,747 $ 5,084 $ 6,702 $ 10,827 $ 9,455 Investment securities 45,622 45,428 404 343 45,226 45,093 Current receivables 21,729 22,259 14,496 15,093 - - Inventories 14,276 12,897 14,207 12,834 69 63 Financing receivables - net 409,763 377,660 - - 417,930 385,604 Other GECS receivables 16,642 16,527 - - 21,919 22,091 Property, plant and equipment (including equipment leased to others) - net 79,210 77,895 14,357 14,142 64,853 63,753 Investment in GECS - - 57,719 57,676 - - Goodwill 83,132 81,116 55,994 55,689 27,138 25,427 Other intangible assets - net 15,937 16,178 11,528 11,633 4,409 4,545 All other assets 124,865 122,861 42,200 40,608 84,070 83,405 Assets of discontinued operations 7,423 6,769 66 66 7,357 6,703 Total assets $ 833,890 $ 795,337 $ 216,055 $ 214,786 $ 683,798 $ 646,139 Short-term borrowings $ 201,157 $ 195,101 $ 3,832 $ 4,106 $ 198,735 $ 192,421 Accounts payable, principally trade accounts 21,311 21,398 10,969 11,120 14,865 14,774 Progress collections and price adjustments accrued 11,579 9,885 11,927 10,374 - - Other GE current liabilities 19,874 18,916 20,033 18,916 - - Long-term borrowings 346,680 319,015 10,035 11,656 337,937 308,504 Investment contracts, insurance liabilities and insurance annuity benefits 34,835 34,068 - - 35,268 34,359 All other liabilities 62,001 59,419 33,448 32,859 28,632 26,625 Deferred income taxes 9,925 12,144 3,163 3,391 6,762 8,753 Liabilities of discontinued operations 2,294 1,828 235 302 2,059 1,526 Total liabilities 709,656 671,774 93,642 92,724 624,258 586,962 Minority interest in equity of consolidated affiliates 8,234 8,004 6,413 6,503 1,821 1,501 Common stock (9,967,400,000 and 9,987,599,000 shares outstanding at March 31, 2008 and December 31, 2007, respectively) 669 669 669 669 1 1 Accumulated gains (losses) - net Investment securities (618 ) 124 (618 ) 124 (619 ) 110 Currency translation adjustments 12,884 10,708 12,884 10,708 8,621 7,472 Cash flow hedges (2,285 ) (668 ) (2,285 ) (668 ) (2,386 ) (727 ) Benefit plans (1,730 ) (1,840 ) (1,730 ) (1,840 ) (92 ) (105 ) Other capital 26,176 26,100 26,176 26,100 12,578 12,574 Retained earnings 118,561 117,362 118,561 117,362 39,616 38,351 Less common stock held in treasury (37,657 ) (36,896 ) (37,657 ) (36,896 ) - - Total shareowners’ equity 116,000 115,559 116,000 115,559 57,719 57,676 Total liabilities and equity $ 833,890 $ 795,337 $ 216,055 $ 214,786 $ 683,798 $ 646,139 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $8,251 million and $8,324 million at March 31, 2008, and December 31, 2007, respectively. See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” March 31, 2008, data are unaudited. Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (4) Condensed Statement of Cash Flows General Electric Company and consolidated affiliates Three months ended March 31 (Unaudited) Consolidated GE Financial Services (GECS) (In millions) 2008 2007 2008 2007 2008 2007 Cash flows - operating activities Net earnings $ 4,304 $ 4,571 $ 4,304 $ 4,571 $ 2,395 $ 3,023 Loss from discontinued operations 57 357 57 357 71 401 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 2,682 2,440 556 518 2,126 1,922 Net earnings from continuing operations retained by GECS - - (1,336 ) 448 - - Deferred income taxes (969) 89 (352 ) 11 (617 ) 78 Decrease in GE current receivables 787 1,483 396 1,463 - - Increase in inventories (1,381 ) (1,155 ) (1,375 ) (1,149 ) (6 ) (6 ) Increase (decrease) in accounts payable (422 ) (800 ) 125 (530 ) (450 ) (110 ) Increase in GE progress collections 1,412 680 1,553 680 - - Provision for losses on GECS financing receivables 1,359 936 - - 1,359 936 All other operating activities (1,487 ) (3,906 ) 926 955 (2,269 ) (4,610 ) Cash from operating activities - continuing operations 6,342 4,695 4,854 7,324 2,609 1,634 Cash from operating activities - discontinued operations 449 247 - 50 449 197 Cash from operating activities 6,791 4,942 4,854 7,374 3,058 1,831 Cash flows - investing activities Additions to property, plant and equipment (3,733 ) (4,751 ) (894 ) (767 ) (2,955 ) (4,049 ) Dispositions of property, plant and equipment 3,212 2,715 - - 3,212 2,715 Net increase in GECS financing receivables (11,782 ) (1,211 ) - - (11,712 ) (1,082 ) Proceeds from sale of discontinued operations 203 - 203 - - - Proceeds from principal business dispositions 4,305 1,131 - 29 4,305 1,102 Payments for principal businesses purchased (12,759 ) (5,752 ) (107 ) (2,218 ) (12,652 ) (3,534 ) All other investing activities (647 ) 946 (35 ) 134 (388 ) 739 Cash used for investing activities - continuing operations (21,201 ) (6,922 ) (833 ) (2,822 ) (20,190 ) (4,109 ) Cash used for investing activities - discontinued operations (437 ) (254 ) - (42 ) (437 ) (212 ) Cash used for investing activities (21,638 ) (7,176 ) (833 ) (2,864 ) (20,627 ) (4,321 ) Cash flows - financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) 2,296 (8,691 ) (1,658 ) (1,677 ) 3,847 (7,227 ) Newly issued debt (maturities longer than 90 days) 35,833 34,218 39 4,654 35,942 29,551 Repayments and other reductions (maturities longer than 90 days) (20,250 ) (15,195 ) (46 ) (50 ) (20,204 ) (15,145 ) Net dispositions (purchases) of GE shares for treasury (864 ) 53 (864 ) 53 - - Dividends paid to shareowners (3,110 ) (2,886 ) (3,110 ) (2,886 ) (1,130 ) (3,872 ) All other financing activities 498 (273 ) - - 498 (273 ) Cash from (used for) financing activities - continuing operations 14,403 7,226 (5,639 ) 94 18,953 3,034 Cash used for financing activities - discontinued operations - (8 ) - (8 ) - - Cash from (used for) financing activities 14,403 7,218 (5,639 ) 86 18,953 3,034 Increase (decrease) in cash and equivalents (444 ) 4,984 (1,618 ) 4,596 1,384 544 Cash and equivalents at beginning of year 16,031 14,276 6,702 4,480 9,739 12,629 Cash and equivalents at March 31 15,587 19,260 5,084 9,076 11,123 13,173 Less cash and equivalents of discontinued operations at March 31 296 162 - - 296 162 Cash and equivalents of continuing operations at March 31 $ 15,291 $ 19,098 $ 5,084 $ 9,076 $ 10,827 $ 13,011 See accompanying notes. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (5) Summary of Operating Segments General Electric Company and consolidated affiliates Three months ended March 31 (Unaudited) (In millions) 2008 2007 Revenues Infrastructure $ 14,960 $ 12,202 Commercial Finance 8,566 8,031 GE Money 6,408 5,958 Healthcare 3,887 3,895 NBC Universal 3,584 3,484 Industrial 4,110 4,089 Total segment revenues 41,515 37,659 Corporate items and eliminations 758 1,541 Consolidated revenues $ 42,273 $ 39,200 Segment profit(a) Infrastructure $ 2,588 $ 2,208 Commercial Finance 1,158 1,440 GE Money 995 1,223 Healthcare 528 637 NBC Universal 712 691 Industrial 300 358 Total segment profit 6,281 6,557 Corporate items and eliminations (560 ) (456 ) GE interest and other financial charges (602 ) (533 ) GE provision for income taxes (758 ) (640 ) Earnings from continuing operations 4,361 4,928 Loss from discontinued operations, net of taxes (57 ) (357 ) Consolidated net earnings $ 4,304 $ 4,571 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured - excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Healthcare, NBC Universal, Industrial and the industrial businesses of the Infrastructure segment; included in determining segment profit, which we sometimes refer to as “net earnings,” for Commercial Finance, GE Money, and the financial services businesses of the Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance). See accompanying notes to condensed, consolidated financial statements. (6) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.The accompanying condensed, consolidated financial statements represent the consolidation of General Electric Company and all companies that we directly or indirectly control, either through majority ownership or otherwise. See note 1 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2007. That note discusses consolidation and financial statement presentation. As used in this report on Form 10-Q (Report) and in the Annual Report on Form 10-K, “GE” represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services), which is presented on a one-line basis; GECS consists of General Electric Capital Services, Inc. and all of its affiliates; and “Consolidated” represents the adding together of GE and GECS with the effects of transactions between the two eliminated. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. Accounting changes On January 1, 2008, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 157, Fair Value Measurements,and SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities. See note 13. 2.The condensed, consolidated financial statements and notes thereto are unaudited.
